Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 04/12/2022 for application number 17/037,124. The applicant’s acknowledgement of claim interpretation under 35 USC § 112(f) or 35 USC § 112 (pre-AIA ), Sixth Paragraph is made of record. Claims  1-30 are pending.

Reason for Allowance
Claims 1-30 are allowed. The following is an examiner's statement of reasons for allowance.

The claims are allowable over the prior art of record in view of the claim amendments, for the reasons put forth in the remarks by the applicant, and after further search and consideration. The prior art of record includes the following documents:
Yang et al. (US 20130089063 A1; hereinafter “Yang”) 
Zhu et al. (US 20160094280 A1; hereinafter “Zhu”)
Liu (GB 2558586 A)
Ponnampalam et al. (DE 112010005016 B4; hereinafter “Ponnampalam”)
Akkarakaran et al. (US 20180091350 A1; hereinafter “Akkarakaran”)
Ponnampalam et al. (US 20110158348 A1)

Regarding claim 1, the prior art of record documents, individually or in combination, do not disclose the following feature, nor would this have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
“mapping non-DFT precoded symbols to additional subcarriers apart from the plurality of subcarriers”.

In contrast, the closest prior art, Yang, discloses a method for wireless communication, comprising: determining a discrete Fourier transform (DFT) configuration for a plurality of symbols; generating, based at least in part on the DFT configuration, a plurality of DFT- precoded symbols corresponding to the plurality of symbols ([0071]); mapping the plurality of DFT-precoded symbols to a corresponding plurality of subcarriers, the plurality of subcarriers including at least a subset of subcarriers that are adjacent in frequency ([0071] and FIG. 9; [0119] and Fig. 14); and transmitting the plurality of DFT-precoded symbols via a wireless signal that includes the plurality of subcarriers and the additional subcarriers ([0119] and Fig. 14).  But Yang does not disclose mapping non-DFT precoded symbols to additional subcarriers apart from the plurality of subcarriers.
Zhu discloses a combination of DFT vector and a non-DFT vector in generating a codebook matrix ([0052]). But, as argued persuasively by the applicant, Zhu also does not disclose "mapping non-DFT precoded symbols to additional subcarriers apart from the plurality of subcarriers," as recited in independent claim 1.
Other prior art of record documents also do not disclose the claimed features. Therefore, claim 1 is allowable over the prior art of record. 

The same reasoning applies to claims 15, 29, and 30 mutatis mutandis.  Accordingly, claims 1-30 are allowed.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471